Citation Nr: 0003104	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-44 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the termination of the veteran's award of improved 
disability pension effective in February 1993 due to excess 
income was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
March 1945.  This is an appeal from a June 1996 action by the 
Department of Veterans Affairs (VA) Regional Office, 
St. Louis, Missouri, which terminated the veteran's award of 
improved disability pension effective in February 1993 due to 
excess income.  

The June 1996 retroactive termination of the award of 
improved disability pension resulted in an overpayment in the 
veteran's account.  He requested a waiver of recovery of the 
indebtedness and in August 1996 the Regional Office Committee 
on Waivers and Compromises denied the request.  In September 
1996, he submitted a statement that was construed by the 
regional office as a notice of disagreement with the creation 
of the debt.  However, the Board construes that document as 
an apparent notice of disagreement with the waiver decision 
as well.  38 C.F.R. § 20.201.  This matter is not in an 
appellate status and is referred to the regional office for 
appropriate action; specifically, the issuance of a statement 
of the case on the issue of waiver.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In January 1993 the veteran was awarded improved 
disability pension as a veteran without dependents commencing 
in October 1992.  His award was based on his report that his 
only income consisted of Social Security benefits. 

3.  On an eligibility verification report dated in 
October 1993 the veteran indicated that his only income 
consisted of Social Security benefits of $520.60 per month or 
$6,247 per year.  Later in October 1993 he was notified that 
his award was based solely on that income.  

4.  In April 1996 the veteran was notified by the regional 
office that it had received information showing that he had 
had income from sources other than his Social Security 
benefits beginning in 1993.  

5.  In June 1996 the regional office terminated the veteran's 
award of improved disability pension effective in 
February 1993 due to excess income.  He appealed from that 
decision.  

6.  The evidence establishes that the veteran's countable 
annual income was in excess of $7,619 as of February 1993.  


CONCLUSION OF LAW

The veteran's award of improved disability pension was 
properly terminated effective in February 1993 due to excess 
income.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The maximum rate of improved disability pension for a veteran 
without dependents was $7,619 effective in December 1992.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).  

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income for the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

For several years, the veteran had been in receipt of 
improved disability pension based on his report that his 
Social Security benefits constituted his only income.  
However, in April 1996 the regional office received 
information that the veteran had received income from sources 
other than his Social Security benefits beginning in 1993.  
In June 1996 the regional office terminated the veteran's 
award of improved disability pension effective in 
February 1993 due to excess income.  

The veteran has maintained that he does not owe the VA 
anything and had the disability pension coming to him.  He 
has maintained that he submitted the entire amount of his 
income sometime previously and the VA failed to examine it 
properly.  In this regard the record reflects that in an 
October 1995 statement his employer indicated that the 
veteran had received wages of $183 in 1993, $105 in 1994, and 
$241 in 1995.  The regional office also received information 
from a brokerage firm that he had received dividends of $2580 
in 1993.  He was informed by the regional office in 
April 1996 that if any of his income had been discontinued he 
should have the income payer verify the date of last payment 
and the gross amount of that payment.  The veteran did not 
submit any such information.

In view of the above discussion, the Board concludes that the 
veteran's countable income as of 1993, which consisted of 
$6247 in social security, $183 in earnings and $2580 in 
interest for a total of approximately $9010, was clearly in 
excess of the maximum permitted for a veteran without 
dependents, $7,619.  Accordingly, it follows that his award 
of improved disability pension was properly terminated 
effective in February 1993 due to excess income.  38 U.S.C.A. 
§§ 1503, 1521; 38 C.F.R. §§ 3.23, 3.271.  

The current record is not clear as to the veteran's income 
for 1994, 1995 and later years.  The RO has apparently 
assumed that his dividend income continued at the same level 
as that documented for 1993.  Absent some documentation that 
the assets which generated this income have been dissipated, 
this is a reasonable assumption.  The veteran was invited 
repeatedly to dispute this assumption and has not submitted 
any appropriate documentation.  The RO has fulfilled whatever 
duty to assist exists under these circumstances; furthermore, 
the issue of resumption of pension benefits is not 
intertwined with the issue on appeal and is not before the 
Board at this time.  

On the limited issue which is currently on appeal, the law is 
dispositive in this case. The appeal is without legal merit 
and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).   


ORDER

The termination of the veteran's award of improved disability 
pension effective in February 1993 due to excess income was 
proper.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

